ICJ_034_Interhandel_CHE_USA_1958-01-15_ORD_01_NA_00_EN.txt. COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE DE L’INTERHANDEL

(SUISSE c. ÉTATS-UNIS D’AMERIQUE)

ORDONNANCE DU 15 JANVIER 1958

1958

INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

INTERHANDEL CASE

(SWITZERLAND v. UNITED STATES OF AMERICA)

ORDER OF JANUARY 15th, 1958
La présente ordonnance doit étre citée comme suit :

« Affaire de V Interhandel,
Ordonnance du 15 janvier 1958: C.I. J. Recueil 1958, p. 4.»

This Order should be cited as follows:

“Interhandel Case,
Order of January 15th, 1958: I.C.J. Reports 1958, p. 4.”

 

N° de vente: 177
Sales number

 

 
INTERNATIONAL COURT OF JUSTICE

YEAR 1958

January 15th, 1958

INTERHANDEL CASE

(SWITZERLAND v. UNITED STATES OF AMERICA)

ORDER

The Vice-President of the International Court of Justice, Acting
President in this case,

having regard to Article 48 of the Statute of the Court,
having regard to Article 37 of the Rules of Court;

Having regard to the Order of October 24th, 1957, whereby
the Court fixed January 31st, 1958, as the time-limit for the filing
of the Memorial of the Government of the Swiss Confederation,
and March 3rd, 1958, as the time-limit for the filing of the Counter-
Memorial or any Preliminary Objections of the Government of
the United States of America, the rest of the procedure being
reserved for further decision;

Whereas, on January 1oth, 1958, the Ambassador of Switzer-
land to the Netherlands and the Ambassador of the United States
of America to the Netherlands transmitted to the Registrar an
application, drawn up in agreement between the Agent of the
Swiss Government and the Agent of the Government of the
United States of America, for the extension of these time-limits
to April rst and to June 15th, 1958, respectively;

Whereas there is no objection to granting this application;

Extends to April 1st, 1958, the time-limit for the filing of the
Memorial of the Government of the Swiss Confederation and to
June 16th, 1958, the time-limit for the filing of the Counter-

4

1958
January 15th
General List :

No. 34
INTERHANDEL (ORDER OF 15 I 58) 5

Memorial or any Preliminary Objections of the Government of
the United States of America, the rest of the procedure remaining
reserved for further decision.

Done in French and in English, the French text being authori-
tative, at the Peace Palace, The Hague, this fifteenth day of
January, one thousand nine hundred and fifty-eight, in three
copies, one of which will be placed in the archives of the Court
and the others transmitted to the Government of the Swiss
Confederation and to the Government of the United States of
America, respectively.

(Signed) A. BADAWI,
Vice-President.

(Signed) J. Lépez OLIVAN,
Registrar.
